TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00734-CV




                        M. Roger Boyd d/b/a Rocket Water, Appellant

                                                v.

                                    State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. GV302530, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The district court below signed an interlocutory order appointing a receiver on

September 8, 2003. Texas Civil Practices and Remedies Code section 51.014 authorizes appeals

from interlocutory orders such as appointment of receivers. Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(a)(1) (West Supp. 2004). An appeal from an authorized interlocutory order is an

accelerated appeal, Tex. R. App. P. 28.1, which are required to be perfected within twenty days of

the date the order was signed. Tex. R. App. P. 26.1(b).

               Therefore, the accelerated appeal in this case was due to be filed on September 28,

2003. Appellant M. Roger Boyd d/b/a Rocket Water filed a notice of appeal on December 8, 2003,

ninety-one days after the order was signed and well beyond the deadline for perfecting this appeal.

Appellee filed a motion to dismiss and an amended motion to dismiss. As this Court lacks
jurisdiction over this out-of-time appeal, appellee’s motions are dismissed. Accordingly, this case

is dismissed for want of jurisdiction. Tex. R. App. P. 42.3(a).




                                             Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: February 5, 2004




                                                 2